DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 2 November 2021.
Claims 1, 11, 14, and 20 have been amended.
Claim 10 has been cancelled.
Claims 1-4, 9, 11, 13-17, and 20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 2 November 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 8 of their response, “Claims 1-4, 7, 9-11, 13-17, and 20 were rejected under 35 U.S.C. § 101 for the reasons noted in the Office Action. Claim 10 has been canceled, thereby rendering the rejection of this claim moot. Regarding the remaining claims, Applicant traverses the rejection. Claims 1, 14, and 20 have been amended as shown above. During the Examiner Interview, Examiner Harrington kindly pointed out that, as amended, the claims are closer to being eligible under 35 U.S.C. § 101. Applicant submits that, as amended, the claims are eligible under 35 U.S.C. § 101 and requests that the rejection be withdrawn.”  The Examiner respectfully based on the utility curve for the item and the seller account, using the trained machine learning algorithm to present a user interface on a display associated with the seller account, the user interface comprising: a slider that corresponds to the utility curve; a control configurable to be moved by the seller along the slider; a price range that includes a recommended price for the item to be sold from the seller account shown on the slider such that a seller moves the controller along the price range; an option to generate a listing of the item for sale at the recommended price based on the seller using the control to set the item at one of the first price or the second price; and an amount of increased likelihood of selling the item at the first price in comparison to the second price, the control being configurable to move to different positions along the slider where the amount of increased likelihood of selling the item at the first price in comparison to the second price varies based on the different positions of the control along the slider and the trained machine learning algorithm is used to provide the recommended price based on the utility curve.” (Emphasis added).  As shown and emphasized here, the Applicant has claimed the step of displaying of a user interface based on a utility curve and using a learning algorithm.  The Applicant has additionally claimed the particular elements of the user interface, including a slider, a control, an option to generate a listing of the item for sale, and an amount of increased likelihood of selling the item at a price.  The Applicant has additionally claimed the element that, “the control being configurable to move to different positions along the slider,” however this element merely describes the purpose of the control and it’s functionality, that is to move to different positions along a slider, however this merely narrows the field of use of the interface, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  Notably, the mere recitation of a user interface and its purpose does not improve the functionality of a computer, another .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9, 11, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a price curve for an item indicating a probability of sale of the item at each of a plurality of prices; determining a preference for a seller account indicating a cost of time; determining a utility curve for the item and the seller account indicating utility for the seller account as a function of price of the item; causing presentation of a user interface on a display associated with the seller account, the user interface comprising a recommended price for the item to be sold from the seller account, a slider that corresponds to the utility and is moved to change the price of the sold product, an option to generate a listing of the item for sale at the recommended price, and an amount of increased likelihood of selling the item at a first price in comparison to a second price.
The limitations of determining a price curve for an item; determining a preference for a seller account indicating a cost of time; determining a utility curve for the item and the seller account; presenting a recommended price for the item to be sold from the seller account, a means to adjust the price, an option to generate a listing of the item for sale at the recommended price, and an amount of increased likelihood of selling the item at a first price in comparison to a second price, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of fundamental economic principles or practices and commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations), with the use of generic computer elements as tools.  That is, the claim recites the use generic computer elements (“one or more processors,” “user interface,” “memory,” and “machine- readable medium”) as tools to carry out the abstract idea.  For example, determining a price curve and utility curve, encompasses the fundamental economic activity of determining pricing and profit margins for a seller, and the management of commercial activities.  In addition, determining a preference of a seller account indicating a cost of time encompasses the fundamental economic activity of determining pricing and profit margins for a seller, and the management of commercial activities.  In addition, presenting a recommended price, adjusting the price based on seller input, and an amount of increased likelihood of selling the item at a first price in comparison to a second price, encompasses fundamental economic activity and managing commercial interactions by determining pricing of objects.  Thus, the claim recites elements that fall in the “Certain Methods of 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the additional element of applying or using the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (“one or more processors,” “user interface,” “memory,” and “machine- readable medium”) as tools to carry out the abstract idea.  In addition, the claims further recite using historic sales information as a user preference and using this information in an algorithm, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application.  In addition, the claims specify the field of use by defining the properties of the price curve, preference, utility curve, and the content displayed to a seller (including a slider interface, an amount of likelihood of selling the item).  In addition, the claims provide a user interface with selectable options on them that shows the output of the analysis, which is deemed extrasolution activity.  In addition, the claims further recite the use of machine learning to conduct the claimed elements, which is deemed merely applying the abstract idea with a generic machine, wherein the generic machine recites the use of generic algorithms to conduct the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the presentation of a user interface with output of the analysis is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  In addition, presenting a calculated price for an item and the estimated outcome of a price (sales) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Determining an 
The dependent claims 2-4, 7, 9, 11, 13, 15-17, and 19, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims recite basing the utility curve on a preference of time for a sale, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 2 and 15).  In addition, the claims further define the price curve, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application (claims 3 and 16).  In addition, the claims further recite generating a listing of the item at the selected price, which is deemed a recitation of managing commercial interactions and fundamental economic activity (listing an item for sale at a price), which falls in the “Certain Method of Organizing Human Activity” grouping of abstract ideas (claim 4 and 17).  In addition, the claims further recite the price curve being determined by determining an area under a receiver operating characteristic curve, which is deemed a mathematical concept, and thus further recites an abstract idea (claim 7).  In addition, the claims further recite the content displayed to a user, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application (claim 9).  In addition, the claims further describe displaying a slider on a user interface and the updating of calculated price based on moving the slider, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application, and extrasolution activity.  In 

Novelty/Non-Obviousness
Claims 1-4, 7, 9, 11, 13-17, and 20 are allowed over the prior art of record, however remain rejected under other statutes.  With regards to the claims, the claims are allowable over the prior art as they recite, “determining, by the one or more processors, a preference for a seller account based on completed listings of items for sale by the seller account, the preference indicating a cost of time and the determining of the preference for the seller account comprises providing the completed listings of items for sale by the seller account as training data to the machine learning algorithm, the machine learning algorithm being trained with  the training data to determine preferences for the seller account; based on the price curve for the item and the cost of time, determining, by the trained machine learning algorithm, a utility curve for the item and the seller account, the utility curve indicating a sales volume for a seller associated with the seller account for listing an item as a function of price of the item, the utility curve including a price threshold above which a likelihood of the seller selling the item at a first price above the price threshold decreases and the likelihood of the seller selling the item at a second price below the price threshold increases; and based on the utility curve for the item and the seller account, using the trained machine learning algorithm to present a user interface on a display associated with the seller account, the user interface comprising: a slider that corresponds to the utility curve; a control configurable to be moved by the seller along the slider; a price range that includes a recommended price for the item to be sold from the seller account shown on the slider such that a seller moves the controller along the price range; an option to generate a listing of the item for sale at the recommended price based on the seller using the control to set the item at one of the first price or the second price; and an amount of increased likelihood of selling the item at the first price in comparison to the second price, the control being configurable to move to different positions along the slider where the amount of increased likelihood of selling the item at the first price in comparison to the second price varies based on the different positions of the control along the slider and the trained machine learning algorithm is used to provide the recommended price based on the utility curve.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tereyagoglu, N. (2012). Analysis of operational strategies driven by customer analytics: Models and empirics (3542847). Available from ProQuest Dissertations and Theses Professional. (1153255762). Retrieved from https://dialog.proquest.com/professional/docview/1153255762?accountid=131444 – Which discloses an investigation and analysis of price setting and adjustment in order to encourage customers to purchase items, while also accounting for customer feedback.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Michael Harrington
Primary Patent Examiner
10 January 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628